DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered.
Claims 1-12 and 15 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-12 and 15 each depends from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwardsen (US 2010/0170028 A1).
Regarding claim 1, Edwardsen discloses a pair of men's pants (underwear 11; fig. 5; paras. 0041-0042; claim 1) having a band-shaped supporting element (a panty portion between bands 14 and 17, capable of providing support to a user's lower abdominal area; see annotated fig. 5) and a frontal supporting part (front bulge 13; fig. 5; para. 0037), 
wherein the frontal supporting part centrally arranged on a front side of the pants extends from a crotch region to a waistband of the pants (waistband 14; see fig. 5; para. 0037; claim 1), and 
wherein the band-shaped supporting element continuously extends from a backside of the pants across the sides of the pants to the frontal supporting part (bands 14 and 17 extending around the entire circumference of the underwear; see annotated fig. 5 and referencing fig. 2; paras. 0041-0042; claim 1), and 
wherein the band-shaped supporting element comprises a lower edge (band 17; fig. 5; paras. 0041-0042), wherein the lower edge of the band-shaped supporting element on the front side of the pants has an arcuate course across a right groin portion and a left groin portion of the wearer (see annotated fig. 5; paras. 0041-0042), starting from the frontal supporting part (see annotated fig. 5), and 
wherein the pants comprise pant legs (see annotated fig. 5), wherein the two pant legs extend from the lower edge of the band-shaped supporting element (see annotated fig. 5), and the two pant legs are firmly connected to the lower edge of the band-shaped supporting element (sewed; see annotated fig. 5; para. 0042), and wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between the waistband of the pants and the coccyx of the wearer (around the back over the buttocks; referencing fig. 2 and annotated fig. 5; para. 0042; claim 1).
Edwardsen does not disclose wherein a width of the band-shaped supporting element, at its both ends, is at most 60% of the length of a frontal supporting element.  However, Edwardsen does show a width of the band-shaped supporting element (see annotated fig. 5), at its both ends, is less than a length of the frontal supporting element (front bulge 13; fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have adjusted the width of the band-shaped supporting element, as disclosed by Edwardsen, to have formed wherein the width of the band-shaped supporting element, at its both ends, is at most 60% of the length of the frontal supporting element.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 2, Edwardsen discloses the pair of men's pants according to Claim 1, and further discloses wherein the band-shaped supporting element is a one-layer material or multilayer material, a belt band or combinations thereof (the band-shaped supporting element  must have either one layer of material or more than one layer of material).
Regarding claim 3, Edwardsen discloses the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part is a one-layer material or multilayer material, a band or combinations thereof (the frontal bulge 13 must be either one-layer material or a multilayer material).
Regarding claim 4, Edwardsen discloses the pair of men's pants according to Claim 1, but does not explicitly disclose wherein the band-shaped supporting element has a width of 0.5 cm to 15 cm.  However, it has been a common practice to form a panty portion with a width of about 0.5 cm to 15 cm based on the size range of a male adult.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band-shaped supporting element, as disclosed by Edwardsen, to have formed a band-shaped supporting element with a width of 0.5 cm to 15 cm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 5, Edwardsen discloses the pair of men's pants according to Claim 1, and further discloses wherein the band-shaped supporting element is firmly connected to the waistband along its upper edge (see annotated fig. 5; claim 1).
Regarding claim 9, Edwardsen discloses the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part (front bulge 13; fig. 5), at its respective side edges, is firmly connected at least partially to the two ends of the band-shaped supporting element (see annotated fig. 5; claim 1), or the band-shaped supporting element is integrally formed together with the frontal supporting part (see annotated fig. 5; claim 1).
Regarding claim 11, Edwardsen discloses the pair of men's pants according to Claim 1, and further discloses wherein the pair of pants furthermore comprises a supporting band (elastic band 17; fig. 5; paras. 0041-0042; claim 1), which continuously extends from the backside of the pants across the sides of the pants to at least the frontal supporting part (see fig. 5 and referencing figs. 1-2; paras. 0041-0042).
Regarding claim 12, Edwardsen discloses the pair of men's pants according to Claim 11, and further discloses wherein the supporting band (band 17; fig. 5) is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants (fig. 5; paras. 0041-0042).
Regarding claim 15, Edwardsen discloses the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part comprises an upper edge (connected to waistband 14; see fig. 5), which is flush with an upper edge of the band-shaped supporting element (see fig. 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edwardsen (US 2010/0170028 A1) in view of Loeffel (US 3,250,273 A).
Regarding claim 6, Edwardsen discloses the pair of men's pants according to Claim 1, but does not disclose wherein the band-shaped supporting element comprises at least one recess.  However, Loeffel teaches a pair of men's pants (a male brief type garment 10; figs. 1-2, 4-5; col. 1, ll. 9-12; col. 2, ll. 37-42) comprising a band-shaped supporting element (formed by main contractile element 11, side panels 14, 15 and rear panel 13; figs. 1, 2, 4; col. 2, ll. 37-42), wherein the band-shaped supporting element comprises at least one recess (side panels 14 and 15 are bounded by diverging edges 53 and 54, converging edges 55 and 56, thereby forming recesses 59, 60 on element 11; figs. 4-6; col. 3, ll. 30-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Edwardsen, with wherein the band-shaped supporting element comprises at least one recess, as taught by Loeffel, in order to permit adequate expansion for normal changes in girdles during the course of the period in which the garment is worn, without materially altering the normal constricting force of the garment (Loeffel; col. 3, ll. 40-48).
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edwardsen (US 2010/0170028 A1) in view of Atlee (US 3,517,666 A).
Regarding claim 7, Edwardsen discloses the pair of men's pants according to Claim 1, but does not disclose wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material.  However, Atlee teaches wherein a pair of men's pants (man's underpants; fig. 1; col. 1, ll. 21-32; col. 3, ll. 17-23) comprises a frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23), wherein the frontal supporting part comprising a double-layer material (three plies; col. 4, ll. 29-61), and a membrane is arranged between the two layers of the material (a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Edwardsen, with wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material, as taught by Atlee, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Regarding claim 8, Edwardsen and Atlee, in combination, disclose the pair of men's pants according to Claim 7, but does not disclose wherein the membrane is impervious to moisture.  However, Atlee teaches wherein a membrane is impervious to moisture (a ply comprising a water-repellent material can be arranged as a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Edwardsen, with wherein a membrane is impervious to moisture, as taught by Atlee, to use the membrane as a middle layer, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Regarding claim 10, Edwardsen discloses the pair of men's pants according to Claim 1, but does not disclose wherein the band-shaped supporting element and/or the frontal supporting part is elastic.  However, Atlee teaches wherein the frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23) is elastic (col. 3, ll. 69-75; col. 4, ll. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Edwardsen, with wherein the frontal supporting part is elastic, as taught by Atlee, in order to prevent uncomfortable restriction in the event of an inconvenient enlargement of the genitals (Atlee; col. 3, ll. 69-75).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of band-shaped supporting element and/or the frontal supporting part as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using an elastic material for the band-shaped supporting element and/or the frontal supporting part would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.

    PNG
    media_image1.png
    652
    894
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2010/0170028 A1
Claims 1-5, 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030 U).
Regarding claim 1, Baumhueter discloses a pair of men's pants (men's long underpants; fig. 1; see English translation; page 2, ll. 45-50) having a band-shaped supporting element (panty portion 1 between waistband 2 and edge strip 4, wherein the panty portion 1 providing support to a user's lower abdominal area; fig. 1; page 2, ll. 49-53) and a frontal supporting part (suspensory 7; fig. 1; page 2, 51-53), 
wherein the frontal supporting part (suspensory 7; fig. 1) centrally arranged on a front side of the pants (see fig. 1) extends from a crotch region (see fig. 1) to a waistband (waistband 2; fig. 1; page 2, ll. 49-50) of the pants, and 
wherein the band-shaped supporting element (panty portion 1; fig. 1) continuously extends at least from left and right sides of the pants to the frontal supporting part (see fig. 1), and 
wherein the band-shaped supporting element (panty portion 1; fig. 1) comprises a lower edge (edge strip 4; fig. 1; page 2, ll. 51-53), wherein the lower edge of the band-shaped supporting element on the front side of the pants has an arcuate course across a right groin portion and a left groin portion of the wearer (see fig. 1), starting from the frontal supporting part (see fig. 1), and 
wherein the pants comprise pant legs (leg warmers 3; fig. 1; page 2, ll. 49-53), 
wherein the two pant legs extend from the lower edge (edge strip 4; fig. 1) of the band-shaped supporting element (see fig. 1), and the two pant legs are firmly connected to the lower edge of the band-shaped supporting element (see fig. 1; page 1, ll. 24-32; page 2, ll. 54-58).
Baumhueter does not explicitly disclose wherein the band-shaped supporting element continuously extends from a backside of the pants across the sides of the pants to the frontal supporting part; and wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between waistband of the pants and the coccyx of the wearer.  However, Baumhueter does disclose the band-shaped supporting element is formed as a panty portion (panty portion 1; fig. 1) having leg openings (fig. 1; page 1, ll. 18-32), wherein the panty portion integrated with the leg portions (leg warmers 3; fig. 1) at leg openings of the brief (see fig. 1; page 1, ll. 18-32) by edge strips 4 which surround the leg openings in the brief (page 1, ll. 24-30; page 2, ll. 51-53), and wherein the position of a lower edge of the band-shaped supporting element is at a connecting area of a brief and a pair of leg openings, wherein the connecting area is identified by the edge strips 4 (fig. 1; page 1, ll. 18-32).  Further, it has been common knowledge that a men's brief comprising a tubular structure wrapping around a wearer's body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the pair of pants as disclosed by Baumhueter, with wherein the band-shaped supporting element, i.e., the panty portion 1, continuously extends from a backside of the pants across the sides of the pants to the frontal supporting part, and wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between waistband of the pants and the coccyx of the wearer, in order to provide a panty portion with continuous coverage and support to the user's front side and back side.  In other words, using a band-shaped supporting element, i.e., a panty portion, which extends continuously from a backside of the pants across the sides of the pants to the frontal supporting part wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between waistband of the pants and the coccyx of the wearer, is not of innovation but of ordinary skill and common sense.
Baumhueter does not disclose wherein a width of the band-shaped supporting element, at its both ends, is at most 60% of the length of a frontal supporting element.  However, Baumhueter does show a width of the band-shaped supporting element (panty portion 1; fig. 1), at its both ends, appears to be less than 80% of a length of the frontal supporting element (suspensory 7; see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band-shaped supporting element, as disclosed by Baumhueter, to have formed wherein the width of the band-shaped supporting element, at its both ends, is at most 60% of the length of the frontal supporting element.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 2, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the band-shaped supporting element is a one-layer material or multilayer material, a belt band or combinations thereof (the band-shaped supporting element 1 must have either one layer of material or more than one layer of material).
Regarding claim 3, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the frontal supporting part is a one-layer material or  multilayer material, a band or combinations thereof (the frontal supporting part 7 must be either one-layer material or a multilayer material).
Regarding claim 4, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the band-shaped supporting element has a width of 0.5 cm to 15 cm.  However, it has been a common practice to form a panty portion with a width of about 0.5 cm to 15 cm based on the size range of a male adult.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band-shaped supporting element, as disclosed by Baumhueter, to have formed a band-shaped supporting element with a width of 0.5 cm to 15 cm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 5, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the band-shaped supporting element is firmly connected to the waistband along its upper edge (see fig. 1).
Regarding claim 9, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the frontal supporting part (suspensory 7; fig. 1), at its respective side edges, is firmly connected at least partially to the two ends of the band-shaped supporting element (panty portion 1; fig. 1), or the band-shaped supporting element is integrally formed together with the frontal supporting part (panty portion 1; fig. 1).
Regarding claim 11, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the pair of pants furthermore comprises a supporting band (edge strip 4; fig. 1; page 2, ll. 51-53), which continuously extends from the backside of the pants across the sides of the pants to at least the frontal supporting part (surrounds leg openings of the underpants; fig. 1; page 1, ll. 24-30).
Regarding claim 15, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the frontal supporting part comprises an upper edge (see fig. 1), which is flush with an upper edge of the band-shaped supporting element (see fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030U) in view of Loeffel (US 3,250,273 A).
Regarding claim 6, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the band-shaped supporting element comprises at least one recess.  However, Loeffel teaches a pair of men's pants (a male brief type garment 10; figs. 1-2, 4-5; col. 1, ll. 9-12; col. 2, ll. 37-42) comprising a band-shaped supporting element (formed by main contractile element 11, side panels 14, 15 and rear panel 13; figs. 1, 2, 4; col. 2, ll. 37-42), wherein the band-shaped supporting element comprises at least one recess (side panels 14 and 15 are bounded by diverging edges 53 and 54, converging edges 55 and 56, thereby forming recesses 59, 60 on element 11; figs. 4-6; col. 3, ll. 30-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the band-shaped supporting element comprises at least one recess, as taught by Loeffel, in order to permit adequate expansion for normal changes in girdles during the course of the period in which the garment is worn, without materially altering the normal constricting force of the garment (Loeffel; col. 3, ll. 40-48).
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030U) in view of Atlee (US 3,517,666 A).
Regarding claim 7, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material.  However, Atlee teaches wherein a pair of men's pants (man's underpants; fig. 1; col. 1, ll. 21-32; col. 3, ll. 17-23) comprises a frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23), wherein the frontal supporting part comprising a double-layer material (three plies; col. 4, ll. 29-61), and a membrane is arranged between the two layers of the material (a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material, as taught by Atlee, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Regarding claim 8, Baumhueter and Atlee, in combination, disclose the pair of men's pants according to Claim 7, but Baumhueter does not disclose wherein the membrane is impervious to moisture.  However, Atlee teaches wherein a membrane is impervious to moisture (a ply comprising a water-repellent material can be arranged as a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein a membrane is impervious to moisture, as taught by Atlee, to use the membrane as a middle layer, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Regarding claim 10, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the band-shaped supporting element and/or the frontal supporting part is elastic.  However, Atlee teaches wherein the frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23) is elastic (col. 3, ll. 69-75; col. 4, ll. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the frontal supporting part is elastic, as taught by Atlee, in order to prevent uncomfortable restriction in the event of an inconvenient enlargement of the genitals (Atlee; col. 3, ll. 69-75).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of band-shaped supporting element and/or the frontal supporting part as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using an elastic material for the band-shaped supporting element and/or the frontal supporting part would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030U) and Edwardsen (US 2010/0170028 A1).
Regarding claim 12, Baumhueter discloses the pair of men's pants according to Claim 11, but Baumhueter does not disclose wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants.  However, Edwardsen teaches a pair of men's pants (underwear 11 for a male person; fig. 1; para. 0037; claim 1) comprising a supporting band (band 17; fig. 1; para. 0037), wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants (band 17 extends around the entire body in spaced relation with waistband 14; fig. 1; paras. 0025, 0037; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants, as taught by Edwardsen, in order to provide additional support to the user's crotch portion (Edwardsen; para. 0025).
Response to Arguments
Applicant's arguments with respect to the amended claims 1-12 and 15 have been fully considered but are moot in view of the new grounds of rejection over Edwardsen (US 2010/0170028 A1) as discussed supra.  Further, Applicant's arguments regarding Baumhueter filed 02/16/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the edge strip (4) of Baumhueter's underpants must be flush with the suspensor (7) to allow the leg warmers (3) to be separated along this edge strip, it is noted that applicant does not provide a reason to support the statement.
Examiner's response: Examiner respectfully disagrees.  As long as the edge strip (4) wraps around the leg opening, the panty portion can be separated and used without any negative effect on its function.  In addition, Baumhueter has clearly stated that the additional advantage to allow the leg warmers (3) to be cut off along the edge strip (4) is in the case of children's underpants when the leg warmers are worn out because knee areas are subject to greatest stress.  Baumhueter has disclosed that the underpants are also intended for men; and apparently the above scenario for children's underpants does not apply to men's underpants and no separation along the edge strip is needed for men's underpants.
Applicant Remarks: Applicant asserts that Baumhueter does not disclose or suggest that the in the state of the pants being worn the band-shaped supporting element (4) extends on the backside (3) of the pants (1) in the region between waistband (7) of the pants (1) and the coccyx of the wearer.
Examiner's response: Examiner respectfully disagrees.  As has been admitted by the Applicant in the reply filed 01/19/2021, it seems to be clear that in state of the pants being worn, the band-shaped support element of Baumhueter should also extend over the buttocks of the wearer, even if this is not explicitly disclosed.  As long as the band-shaped support element extends below the waistband and over the buttocks, the band-shaped support element does extend between the waistband of the pants and the coccyx of the wearer in the state of the pants being worn.  Therefore, Baumhueter's teaching meets the claimed structural requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732